Case 3:17-cr-00037-RLY-MPB Document 50 Filed 05/13/19 Page 1 of 1 PageID #: 233



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            EVANSVILLE DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )     No. 3:17-cr-00037-RLY-MPB
                                                )
 STEVEN T. MORGAN,                              ) -01
                                                )
                            Defendant.          )

                                  SCHEDULING ORDER

       Upon agreement of the parties, the sentencing hearing set for May 20, 2019

 is VACATED AND RESET to JULY 10, 2019 at 1:30 p.m.           The defendant is ordered

 to appear, with counsel, before the Honorable Richard L. Young, Judge, in room 301 of

 the Federal Building, 101 NW M.L. King, Jr., Blvd., Evansville, Indiana 47708.


 SO ORDERED this 13th day of May 2019.




 Distributed Electronically to Registered Counsel of Record
